1 Reported in 216 N.W. 548.
This cause was fully considered on the merits on a previous appeal, and the decision therein is reported in 167 Minn. 379,209 N.W. 265. After the cause had been remanded, judgment was entered in the lower court as directed by this court on the former appeal. The present appeal is from that judgment. By stipulation it is submitted upon the record and briefs presented upon the former appeal without argument. The purpose is to obtain a final judgment in this court. For the reasons stated in the opinion filed on the former appeal, the judgment is affirmed. *Page 616